Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rules that prohibit inmates from disobeying a direct order, interfering with an employee and creating a disturbance after he ignored orders from correction officers to pack up and move to a different cell. We are unpersuaded by petitioner’s contention that the determination must be annulled because portions of the testimony of Sergeant E. Craig, who witnessed the incident, had been recorded over and were therefore missing from the hearing transcript. Even disregarding Craig’s testimony entirely, the misbehavior report and the remaining testimony presented at the hearing, including the testimony of the correction officer who gave petitioner numerous direct orders and authored the misbehavior report, provide substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964). Given this evidence, we do not find Craig’s incomplete testimony to be so significant as to preclude meaningful review of the hearing (see, Matter of Reid v Coughlin, 219 AD2d 746). Furthermore, any alleged inconsistencies in the testimony presented created a credibility issue for the *591Hearing Officer to resolve (see, Matter of Reid v Coughlin, 221 AD2d 888). We have reviewed petitioner’s remaining contentions, including his claim of Hearing Officer bias, and find them to be without merit.
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.